Citation Nr: 1014160	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral optic 
neuropathy, decreased vision and eye diseases, to include as 
due to Agent Orange exposure and/or secondary to diabetes 
mellitus type II.  

2. Entitlement to service connection for a skin disease, to 
include as due to Agent Orange exposure.  

3. Entitlement to service connection for a low back 
disability.  

4. Entitlement to service connection for metatarsalgia 
(claimed as a lower leg and orthopedic condition).  

5. Entitlement to service connection for peripheral 
neuropathy (claimed as neuropathy).  

6. Entitlement to service connection for bilateral hearing 
loss.  

7. Entitlement to service connection for tinnitus.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1968 
to November 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied claims 
for service connection for the following: "optic nerve 
pallor (also claimed as decreased vision and eye diseases due 
to Agent Orange exposure and diabetes mellitus type II)"; 
"skin rash (also claimed as due to Agent Orange exposure)"; 
"bilateral metatarsalgia (also claimed as lower leg and foot 
condition)"; bilateral hearing loss; and tinnitus.  The 
Veteran filed a notice of disagreement in response and a 
proper appeal.  

Prior to the November 2007 rating, the Veteran submitted 
private medical evidence that from September and October 2005 
from Dr. Maxey which showed a diagnosis of metatarsalgia.  

In June 2008, the Veteran filed a new claim for service 
connection for (among other things) neuropathy due to Agent 
Orange exposure.  In an April 2009 decision, the RO denied 
the claim of service connection for bilateral upper and lower 
extremity peripheral neuropathy.  In May 2009, the Veteran 
filed a notice of disagreement with this decision.  The file 
reflects that a statement of the case (SOC) has yet to be 
issued on this decision.  

At the December 2009, Board hearing, the Veteran's 
representative explained that the Veteran did not mean to 
file a claim for metatarsalgia and meant instead to file a 
claim for peripheral neuropathy.  

A copy of the Board hearing transcript has been associated 
with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As explained partially above, the Veteran's representative 
stated at the December 2009 hearing that the Veteran meant to 
file a claim for peripheral neuropathy instead of 
metatarsalgia.  However, the Veteran filed a separate claim 
for service connection for peripheral neuropathy in June 
2008, which was denied by the RO in April 2009.  The Board 
will accept his December 2009 testimony (reduced to writing) 
as a notice of disagreement.  As such, on remand, a statement 
of the case should be issued that addresses the peripheral 
neuropathy claim and the Veteran should be given an 
opportunity to submit an appeal for this issue.  [The Veteran 
has not withdrawn his claim for service connection for 
metatarsalgia.]

The claims file reflects that only VA records spanning from 
August 14, 2007 (the first record noted in the file) to 
November 13, 2007 (the date the in the footer indicating when 
the records were printed) are in the claims file.  The 
Veteran has submitted several pertinent records, however 
there is no assurance that all VA records are in the file.  
For example, the Veteran sent only part of a July 2008 VA 
record showing that his diagnosed bilateral optic atrophy (of 
unknown etiology) was possibly due to "Agent Orange vs 
lebers."  Also, an August 2007 Agent Orange examination 
showed the Veteran had a dermatology consultation in June 
2005, had a diagnosis of lichen simplex chronicus per a VA 
dermatology evaluation in September 2005 and was last seen by 
VA dermatology in April 2007.  According to the duty to 
assist, VA must attempt to obtain these records.  38 C.F.R. 
§ 3.159(c)(2) (2009).  On remand, the RO should associate 
with the file all VA records before August 2007 and all 
records after November 2007.  

At a November 2007 VA eye examination, several conditions 
were diagnosed; including optic neuropathy or bilateral optic 
nerve head pallor with visual field changes (optic 
neuropathy).  For the optic neuropathy, the examiner stated 
it could be due to a number of causes, including diabetic 
optic neuropathy.  The examiner noted that tests on etiology 
had been negative and that this condition predated a 
diagnosis of diabetes by at least two years.  The examiner 
opined that given the negative etiologic findings and 
timeline of occurrence there was less than a 50 percent 
change the optic nerve pallor is caused by or due to 
diabetes.  The examiner did not address whether the optic 
neuropathy was due to service in general or whether it could 
be secondary to Agent Orange.  

In December 2008, Dr. Kaushal wrote a letter stating that the 
Veteran had been followed at a university clinic since 
January 2008 for progressive vision loss due to optic 
atrophy.  Diagnostic testing hadn't revealed an etiology.  
"Optic atrophy can be related to toxic exposures, metabolic 
problems, vitamin deficiencies, decreased blood 
flow/oxygenation, among other pathologies."  The Veteran 
reported a prior exposure to Agent Orange.  Dr. Kaushal 
stated: 

To date, no correlation between Agent Orange 
exposure and optic atrophy have been confirmed 
especially in absence of anemia or vitamin 
deficiency.  However, I cannot rule out the 
remote possibility of this association.  

In June 2009, a VA neurology record showed the Veteran's 
bilateral optic nerve atrophy was being followed by 
ophthalmology at the university clinic and VA.  No definite 
etiology was noted for atrophy and visual loss.  Genetic 
testing for Leber's disease and metabolic work up was 
negative.  The Veteran continued to feel that his vision was 
getting worse.  The impression was continuing visual loss 
with a definite etiology unknown.  The record stated: "In 
absence of any genetic/metabolic etiologies, may be secondary 
to chemical exposure."  

In December 2009, Dr. Samy (a VA doctor) wrote a letter 
stating that the Veteran has been followed at VA and the 
university clinic for two years.  He had bilateral optic 
atrophy and ceco-central scotoma in both eyes.  Nutritional 
and genetic causes were ruled out by blood testing.  No 
retinal disorder was seen by electroretinogram.  Dr. Samy 
stated: 

The most likely cause of his optic atrophy could 
be related to toxic exposure in the past or 
toxicity to certain medications.  To date, there 
is no known correlation between Agent Orange 
exposure and optic atrophy.  However, I cannot 
rule out the remote possibility of this 
association.  

The November 2007 examiner addressed the issue of whether the 
Veteran's optic neuropathy was due to diabetes mellitus.  On 
remand, the Veteran should be given a new VA examination and 
the examiner should be given the opportunity to address the 
other opinions on whether the optic neuropathy could be 
related to service, including Agent Orange.  

The Veteran received an October 2007 VA audiology examination 
to evaluate any hearing loss.  The Veteran stated that his 
bilateral hearing loss began about 15 years ago and since 
that time has gotten progressively worse.  He stated he was 
exposed to acoustic trauma without hearing protection.  As a 
civilian, he occasionally used power tools around the house 
without hearing protection.  The examiner noted the Veteran 
was prescribed a potentially ototoxic medication 
(hydrochlorothiazide) for his diabetes mellitus.  

The Veteran was given a puretone threshold evaluation, but 
the results were unreliable and unsuitable for rating 
purposes.  They were not reported.  There were repeated 
attempts and reinstruction.  The examiner explained that the 
test results were strongly suggestive of a non-organic 
hearing loss component.  The examiner stated that etiology 
could not be determined without resort to speculation due to 
poor reliability of hearing responses and possible non-
organic hearing loss components.  The examiner conceded in-
service acoustic trauma, but pointed to "non-military" 
etiologies, including aging, diabetes mellitus medication and 
recreational noise exposure.  The only other record in the 
file addressing hearing loss is a February 1991 private 
record showing mild sensorineural hearing loss.  

Since the time of the October 2007 VA examination, the 
Veteran has been service-connected for diabetes mellitus, 
type II.  On remand, the Veteran should be given a new VA 
examination to determine whether he has hearing loss and, if 
so, whether his hearing loss is related to either his 
service-connected diabetes mellitus or his diabetes mellitus 
medication.  

Accordingly, the case is REMANDED for the following action: 

1. First, associate with the file all VA 
records existing before August 14, 2007 
and all records after existing November 
13, 2007.  A negative response is 
requested.  

2. Next, issue a SOC with respect to the 
Veteran's service connection claim for 
peripheral neuropathy.  The Veteran is 
hereby notified that, following the 
receipt of the SOC concerning this issue, 
a timely substantive appeal must be filed 
if appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, return the 
case to the Board for appellate review.  
Allow the Veteran the requisite period of 
time for a response.  

3. Schedule the Veteran for a pertinent VA 
examination to determine the nature and 
etiology of his diagnosed optic 
neuropathy.  The claims folder and a copy 
of this remand must be made available to 
the examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

The examiner should address whether optic 
neuropathy was due to service in general 
or whether it could be secondary to Agent 
Orange.  Also, the issue of whether the 
Veteran's service-connected diabetes 
mellitus increases the severity of the 
optic neuropathy should be addressed.  The 
examiner should reference: 
*	the November 2007 VA eye examination;
*	the December 2008 Dr. Kaushal letter;
*	the June 2009 VA neurology record; 
and 
*	the December 2009 Dr. Samy record. 
The rationale for all opinions must be 
provided.  

4. Schedule the Veteran for a pertinent VA 
examination to determine the nature and 
etiology of any bilateral hearing loss.  
The claims folder and a copy of this 
remand must be made available to the 
examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

The examiner should address whether any 
bilateral hearing loss (to include the 
side effects of medication) is related to 
the Veteran's service-connected diabetes 
mellitus.  The examiner should reference:  
*	the October 2007 VA audiology 
examination and 
*	A February 1991 private record 
showing mild sensorineural hearing 
loss.  
The rationale for all opinions must be 
provided.  

5. Re-adjudicate the issues of entitlement 
to service connection for bilateral optic 
neuropathy, decreased vision and eye 
diseases; a skin disease; a low back 
disability; bilateral metatarsalgia; 
bilateral hearing loss; and tinnitus.  If 
an appeal is submitted; re-adjudicate the 
issue of entitlement to service connection 
for peripheral neuropathy.  If the 
decision remains in any way adverse to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

